Citation Nr: 0408549	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  96-37 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for rhinitis, 
currently evaluated as noncompensable.  

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss as secondary to the service-
connected tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to February 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


REMAND

The veteran submitted a statement, received in June 2003, in 
which he argued his hearing loss should have been considered 
as secondary to his service-connected tinnitus and that he 
should have had an examination in which a nexus opinion was 
rendered.  A review of the record reveals that the neither 
the December 1995 VA examination report nor the August 1997 
VA examination report includes a nexus opinion.  The Board 
notes that service connection for hearing loss was denied on 
a direct and presumptive basis by a rating decision dated in 
October 1981, but secondary service connection was not 
addressed.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
nonservice-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

The veteran also stated that his rhinitis has increased in 
severity since his last rating.  The Board notes that the 
last VA examination for rhinitis was in August 1997.  
Therefore, the Board has determined that another VA 
examination is necessary in order to assess the current 
nature and severity of the veteran's condition.

Finally, the veteran stated that he had been treated at the 
VA Bronx, NY Medical Center until December 2001.   

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The veteran should be 
informed as to what evidence must be 
presented in order to receive a 
compensable rating for his service-
connected rhinitis and to entitle the 
veteran to service connection for hearing 
loss as secondary to his service-
connected tinnitus.  The RO should also 
ensure that compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), has been accomplished.

2.  The RO should obtain the veteran's 
treatment records from the VA Bronx 
Medical Center for the periods October 
1993 to January 1994, February 1995 to 
January 1996, and August 1997 to December 
2001.  Additionally, the RO should obtain 
the veteran's treatment records from the 
VA Bay Pines Medical Center from July 
2003 to the present.  Thereafter, these 
records should be associated with the 
veteran's claims folder.   

3.  Thereafter, the RO should schedule 
the veteran for an audiological 
examination in order to determine the 
nature and severity of the veteran's 
hearing loss.  All indicated tests should 
be conducted.  The examiner should render 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that any current hearing loss 
was (a) caused by his service-connected 
tinnitus and, if not directly caused, (b) 
aggravated by the service-connected 
tinnitus.  The claims folder and a copy 
of this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

4.  The RO must schedule the veteran for 
an examination of his allergic rhinitis.  
All necessary tests should be conducted. 
The examiner should identify all 
residuals attributable to the veteran's 
service-connected allergic rhinitis.  The 
examiner should specifically consider the 
presence of nasal polyps and, if they are 
present, the extent to which they 
obstruct the nasal passages.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.
 
5.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




